Citation Nr: 0525973	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle sprains with causalgia involving the 
peroneal nerve.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran was initially granted service connection for 
residuals of right ankle sprains with causalgia involving the 
distal peroneal nerve by way of the rating decision dated in 
January 2003.  He was assigned a 10 percent disability 
evaluation effective from July 11, 2000.  The veteran was 
then granted service connection for degenerative arthritis of 
the right ankle by way of a rating decision dated in April 
2005.  He was assigned a 10 percent disability evaluation 
effective from November 24, 2004.  The veteran contends that 
he is entitled to a rating in excess of 10 percent for his 
right ankle disability.  He has argued that his ankle 
condition is severe because of pain, instability and impaired 
range of motion.  As noted in the remand that follows the 
decision below, the RO originally awarded service connection 
for "residuals" of right ankle sprains.  The effect of the 
April 2005 rating decision was to recognize that arthritis 
was one of those "residuals."  Consequently, because the 
veteran has appealed the rating for "residuals" of sprains, 
his appeal also contemplates any separate ratings assigned 
for any one residual-in this case, arthritis.  The decision 
below addresses only the rating the RO assigned for 
neurologic disability.  The 10 percent rating assigned for 
arthritis is addressed in the remand.




FINDING OF FACT

The veteran's right ankle sprains with causalgia are 
manifested by no more than painful paresthesia; he 
experiences no dysthesia, or any other sensory abnormality.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right ankle sprains with causalgia involving the peroneal 
nerve have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a (Diagnostic Code 
8599-8723) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from September 1963 to 
August 1966.  The veteran's service medical records (SMRs) 
reflect that he suffered several right ankle injuries in 
service.  In October 1963, the veteran complained of pain in 
his right ankle.  The ankle was wrapped in an ace bandage and 
he was put on light duty for two days.  He was diagnosed with 
right Achilles tenosynovitis.  In January 1965, the veteran 
was seen for a right ankle injury when he twisted his ankle 
playing basketball.  An x-ray was negative.  In April 1965, 
the veteran fell and twisted his ankle.  An x-ray was 
negative.  The veteran's ankle was placed in a cast.  The 
cast was removed in June 1965.  In August 1965, the veteran 
complained of weakness in his ankle.  

The veteran was seen at St. Paul Medical Center in May 1993 
for right leg pain.  The physician's impression was that of 
occlusion of the right anterior tibial artery.  The veteran 
underwent exploration of the right dorsalis pedis artery.  He 
was diagnosed with vascular insufficiency of the right 
dorsalis pedis artery.

A letter from B. Taylor, M.D., of the Mayo Clinic, dated in 
August 1994 was submitted.  Dr. Taylor reported that a bone 
scan of the lower limb showed blood flow and blood pool 
images which revealed no abnormality in either lower 
extremity.  Degenerative changes were noted on radiographs.  
A magnetic resonance imaging (MRI) and an x-ray of the right 
ankle were negative.  There was no evidence of occlusive 
vascular disease or vascular problems.  Dr. Taylor reported 
that the veteran was seen by the Orthopedic Foot Clinic where 
no orthopedic cause for his pain was found.  

The veteran submitted a letter from S. Gable, M.D., dated in 
May 2000.  Dr. Gable reported that the veteran was seen for 
pain in his right leg.  The veteran reported that the pain 
began when he was flying in an airplane seven years prior.  
He stated that the veteran had intermittent painful jabbing 
in and around the right ankle.  He reported that the veteran 
used a cane because of intermittent spasms in his right leg.  
A neurological examination reflected that the veteran had 
good, equal strength by direct strength training of all 
extremities, including the dorsi-flexures and plantar 
flexures of both feet.  Light touch, pinprick, vibratory 
sensation, position sensation, and temperature sensation were 
intact in all extremities.  Casual walk, toe walk, heel walk, 
and tandem walk were all normal.  Dr. Gable concluded that 
the neurological examination was normal.  There was no 
evidence of an upper motor neuron or lower motor neuron 
affection.  The etiology of the veteran's discomfort was 
reported to be unknown.  Dr. Gable stated that the veteran's 
discomfort might represent some nerve affliction because of 
the lancing quality of the pain and the radicular nature of 
the pain.  He reported that the veteran could have some 
sympathetic affection.  He prescribed Neurontin for the 
veteran's pain.  

A Thermogram performed by Dr. Gable in May 2000 revealed two 
abnormalities.  There was decreased temperature measurement 
in the lateral aspect of the left toes and foot and 
persistently decreased heat emission in the right ankle, 
particularly the anterior aspect.  The findings were not 
diagnostic for any particular neurological or vascular 
abnormality.  He reported that they could represent previous 
traumas of fracture and surgery.  There was no Thermographic 
evidence for reflex sympathetic dystrophy.  

In June 2000, Dr. Gable reported that the veteran had 
frequent bouts of pain in the right ankle area.  He stated 
that during the bouts the veteran became diaphoretic and was 
unable to function in any type of activity.  The veteran 
underwent a Thermogram which revealed decreased heat emission 
in the right ankle area, but there were no definite findings 
of reflex sympathetic dystrophy involving the right lower 
extremity.  He stated that it was felt that the veteran most 
likely had a significant causalgia and painful paresthesias 
in the distribution of the peripheral nerves particularly in 
the distal extremities including the peroneal nerve.  

The veteran was afforded a VA examination in September 2000.  
The veteran was noted to have paresthesias in the 
distribution of the peripheral nerves, especially in his 
lower extremities, including the peroneal nerve.  X-ray and 
MRI of the right ankle were normal.  The veteran was 
diagnosed with significant causalgia with painful paresthesia 
in the distribution of the peripheral nerves, particularly in 
his lower extremities, including the peroneal nerve.  

In a letter dated in October 2000, Dr. Gable reported that 
the veteran was seen for severe pains in his right leg.  

A letter dated in November 2000 from R. Buck, M.D., was 
submitted.  Dr. Buck reported that the veteran had been 
treated at his office since May 1993 for recurrent right 
ankle pain.  He reported that the veteran had recently 
utilized the drug Neurontin with some relief of the pain.  He 
reported that the veteran continued an active lifestyle but 
had severe pain on occasion which limited his ability to 
function in a productive manner.  He concluded that it was 
the opinion of the neurologist (Dr. Gable) that the veteran 
suffered from causalgia, possibly related to a service-
connected injury of his right ankle.  

A letter was submitted from J. Hoffman, M.D., dated in 
October 2002.  Dr. Hoffman reported that he reviewed the 
veteran's case and examined his ankle.  He reported that he 
would consider strongly that the veteran's present condition 
may have been caused by ankle injuries in 1964 and 1965 or 
improper casting that took place at the time of the injury.  
He concluded that improper casting has been known to cause 
nerve damage to extremities.  

Numerous lay statements from the veteran's spouse, children, 
brothers, and friends were submitted in October 2002.  The 
statements reference the fact that the veteran injured his 
right ankle while on active duty and that the veteran's right 
ankle was a chronic source of pain and weakness for the 
veteran.  

The veteran was afforded a VA peripheral nerve examination in 
November 2004.  The veteran reported pain in his joints and 
some functional loss in terms of decreased walking.  He had 
no paresthesias, dysesthesias, or sensory abnormalities.  
There was normal examination for pinprick, vibration, and 
proprioception in the distal lower extremities.  The 
examiner's impression was that there was no evidence of 
distal sensorimotor peripheral neuropathy despite the fact 
that the veteran had diabetes mellitus.  

The veteran was also afforded a VA joint examination in 
November 2004.  The veteran's main complaint was pain in the 
right ankle.  The veteran reported mild limping with the 
right leg because of his right ankle pain.  The examiner 
reported that the veteran was not using any assistive 
devices, orthosis, or brace.  The veteran reported that his 
job was sedentary and did not affect his right ankle pain.  
He reported that he had right ankle pain flare-ups during 
repetitive motion like walking or standing upright.  The 
veteran reported that his activities of daily living were not 
affected by his right ankle pain.  His recreational 
activities were affected in that he had difficulty walking 
and could not run.  Examination of the right ankle revealed 
normal configuration.  There was pain on palpation of the 
right anteromedial ankle.  The veteran had painful and mild 
limitation of range of motion in the right ankle.  
Dorsiflexion was noted to be 15 degrees.  Plantar flexion was 
35 degrees.  The rest of the range of motion was noted to be 
normal.  The veteran's gait was with mild limping on the 
right ankle because of pain without assistive devices and 
without any orthosis.  During repetitive motion in the right 
ankle, the veteran had increased pain, easy fatigability, and 
no decrease of range of motion.  X-rays revealed very mild 
degenerative osteophytes involving the medial malleolus with 
no acute fracture or dislocation.  The veteran was diagnosed 
with chronic pain in the right ankle joint and degenerative 
joint disease.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.10 (2004).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  The veteran's claim for higher evaluations for 
his right ankle disability is an original claim that was 
placed in appellate status by a notice of disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2004).

Impairment involving the distal peroneal nerve resulting in a 
loss or decrease in dorsal flexion of the foot, may be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 8523.  
Mild incomplete paralysis warrants a noncompensable rating.  
Moderate incomplete paralysis warrants a 10 percent rating, 
and severe incomplete paralysis warrants a 20 percent rating.  
See also Diagnostic Codes 8623 (neuritis) and 8723 
(neuralgia).

The veteran is service connected for right ankle sprains with 
causalgia involving the distal peroneal nerve.  He was 
assigned a 10 percent disability evaluation under Diagnostic 
Code 8599-8723.  He claims that his disability is more severe 
than contemplated by the 10 percent rating.  

At the time of the initial grant of service connection, the 
veteran provided the opinion letter from Dr. Gable dated in 
June 2000 in which Dr. Gable reported that he believed that 
the veteran most likely had a causalgia which appeared to be 
significant and painful paresthesias in the distribution of 
peripheral nerves in the distal extremities including the 
peroneal nerve.  The VA examiner in September 2000 echoed Dr. 
Gable's assessment.  However, in May 2000, Dr. Gable reported 
that the veteran's neurological examination was normal.  
There was no evidence of an upper motor neuron or lower motor 
neuron affection.  The etiology of the veteran's discomfort 
was reported as unknown.  He concluded that the veteran's 
ankle pain could represent some nerve affliction because of 
the nature and quality of the pain.  A May 2000 Thermogram 
did not reveal any evidence for reflex sympathetic dystrophy.  

The veteran's most recent VA examination dated in November 
2004 failed to reveal findings or complaints relevant to 
nerve impairment in the right lower extremity.  The examiner 
reported that there was no evidence that the veteran had 
distal sensorimotor peripheral polyneuropathy.  There was a 
normal examination for pinprick, vibration and proprioception 
in the distal lower extremities.  

In June 2000, Dr. Gable reported that the veteran's causalgia 
appeared to be significant.  The Board observes that the 
words "mild," "moderate," and "severe" are not defined 
in the Rating Schedule.  38 C.F.R. § 4.124a (2004).  The use 
of descriptive terminology by medical examiners, although a 
factor to be considered by the Board, is not dispositive of 
an issue.  In this case, despite the use of the word 
"significant," used by both Dr. Gable in June 2000 and the 
VA examiner in September 2000, in describing the veteran's 
causalgia, Dr. Gable noted in May 2000 that the veteran 
neurological examination was normal with no evidence of an 
upper or lower motor neuron affection.  Additionally, more 
recent evidence does not show that any abnormal findings were 
made upon neurologic evaluation, strongly suggesting that the 
veteran often has little to no problems due to nerve damage.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for a higher initial 
evaluation.  The 10 percent rating contemplates moderate 
incomplete paralysis.  Diagnostic Code 8523.  Paralysis in 
this case has not been shown, but even when problems were 
evident, only painful paresthesia 


was noted without additional loss.  This appears more akin to 
neuralgia, which is characterized by a dull and intermittent 
pain.  38 C.F.R. § 4.124 (2004).  Such a problem warrants no 
greater rating than that awarded for moderate incomplete 
paralysis.  Id.  Given what appears to be only occasional 
problems with painful paresthesia, and because such 
intermittent problems are contemplated by § 4.124 as 
warranting no greater rating than provided by the schedule 
for moderate incomplete paralysis, no more than a 10 percent 
rating is warranted.  Diagnostic Code 8723.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in July 2000, prior to the 
enactment of the VCAA.  The RO wrote to the veteran in an 
undated letter (sometime after May 2001) and informed him of 
the evidence he needed to substantiate his claim of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  The RO sent a 
follow-up letter to the veteran in January 2004 and informed 
him of the status of his claim and that the 


veteran needed to submit evidence to show that his service-
connected disability had gotten worse.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); VAOPGCPREC 8-2003.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and private treatment 
reports.  The veteran was afforded several VA examinations.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contention that his right 
ankle neurologic disability evaluation should be increased.  
The Board is not aware of any outstanding evidence.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right ankle sprains with causalgia involving the peroneal 
nerve is denied.


REMAND

As noted in the introduction, this manner in which service 
connection was granted is curious.  The RO awarded service 
connection for "residuals" of right ankle sprains, implying 
that all such residuals, however identified, were service 
connected.  Subsequently, by an April 2005 decision, service 
connection was awarded for one such residual--arthritis.  
Although the issue was characterized as a service connection 
issue, because service connection had previously been granted 
for all "residuals" of sprains, it appears that the April 
2005 decision was in fact merely an award of a higher 
(separate) rating for one those "residuals" that had been 
service connected in 2003.  Because the veteran appealed the 
rating for the "residuals" of ankle sprains in December 
2003, his appeal must be said to contemplate any rating for 
any one or more residual, like the arthritis.  

Because no supplemental statement of the case was issued 
following the award of the separate rating for residual 
arthritis, and because the April 2005 action represented a 
material change or addition to what was provided the veteran 
in the RO's January 2005 supplemental statement of the case, 
the case will be remanded so that the RO can explain its 
action in a supplemental statement of the case, and give the 
veteran opportunity to fully prosecute his claim on this one 
residual disability at the RO level.  38 C.F.R. § 19.31(a) 
(2004).  

Accordingly, the issue of entitlement to a higher rating for 
arthritis of the right ankle is REMANDED for the following 
action:

The RO should issue a supplemental 
statement of the case that fully accounts 
for the action taken in the April 2005 
rating decision.  The veteran and his 
representative should be given 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


